EXHIBIT 10.23

FIRST AMENDMENT

TO THE

AK STEEL HOLDING CORPORATION

STOCK INCENTIVE PLAN

(as amended and restated as of January 20, 2005)

Pursuant to the power of amendment reserved to the Board of Directors of AK
Steel Holding Corporation in Section 11.1 of the AK Steel Holding Corporation
Stock Incentive Plan (as amended and restated as of January 20, 2005) (the
“Plan”), the introductory paragraph of Section 6.1(b) is changed in its entirety
to read as follows:

“(b) Options with respect to ten thousand (10,000) Shares shall be granted to
each Director who is not employed by the Company on the date of his or her
initial election to the Board, and additional Options in a similar amount may be
granted at approximately five year intervals thereafter to such Directors during
their term on the Board as shall be determined by and in the sole discretion of
the Committee, subject to the following terms and conditions:”

IN WITNESS WHEREOF, AK Steel Holding Corporation has caused this First Amendment
to the Plan to be executed this 7th day of December, 2006.

 

AK STEEL HOLDING CORPORATION By:  

/s/ LAWRENCE F. ZIZZO

Title:   Vice President-Human Resources